DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2021 has been entered.
 

Disposition of the Claims
Claims 1-3, 5, 9-11, 15-18 and 20-21 are pending in the application.  Claims 4, 6-8, 12-14 and 19 have been cancelled.
Amendments to claims 1, 16 and 20, filed on 9/23/2021, have been entered in the above-identified application.
	


Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims 1-3, 5, 9-11, 15-16, 18 and 20-21 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Ono et al (JP2007-107123A, see the previously attached machine translations).

Regard claims 1-2 and 15, Ono teaches an elastic composite yarn that comprises a first elastic fiber and a second elastic fiber with different melting points, and a sheath of spun non-elastic yarns (hard yarns as claimed) (see Abstract).  Ono teaches that the first elastic fiber and the second elastic fiber may each be a polyurethane elastic fiber, a polyether ester elastic fiber and a polyamide system elastomer elastic fiber, wherein the first elastic fiber and the second elastic fiber may be the same type or a different type ([0015]-[0016]).  Ono teaches that examples of polyurethane elastic fibers include MOBIRON, ROIKA and Lycra types (spandex fibers as claimed) ([0016]).  Ono teaches that the spun non-elastic fibers may be made of fibers such as cotton, hemp, wool yarn, and silk, polyester, acrylics, nylon, rayon, polynosic, cuprammonium rayon, and RIYOSERU (hard yarns as claimed).

With regard to the claimed limitation “wherein the elastic core fiber I and the elastic core fiber II have the same chemical composition but different elastic properties and different moduli, as noted above, Ono teaches that the first elastic fiber and the second elastic fiber may be the same type or a different type, and that the first elastic fiber and a second elastic fiber have different melting points (Abstract and [0015]-[0016]).  The examiner notes that first and second elastic fibers with different melting points would have different elastic properties and moduli at particular temperatures (e.g. at or close to the melting points of either fiber).  In the alternative, it would have been obvious to one having ordinary skill in the art at the time of the invention to have expected that first and second elastic fibers with different melting points would have different elastic properties and different moduli at least at temperatures at or close to the melting temperatures of the fibers (see [0015]-[0016]).

With regard to the claimed limitation regarding a second set of elastic fiber (elastic core fiber II being “separate from elastic core fiber I,” the examiner interprets “separate from” as meaning “individual,” meaning “existing as a distinct entity from.”  Ono’s Fig. 1 shows an example of a composite elastic yarn of the invention including a first polyurethane elastic fiber ‘1’ and a second polyurethane elastic fiber ‘2’ ([0045]-[0046] and Fig. 1).  The examiner notes that the elastic fibers ‘1’ and ‘2’ can be seen as being two distinct entities in Ono’s Figure 1.  In the alternative, the examiner notes that Ono teaches possible use of a heat treatment step to melt the first elastic fiber to fuse it to the second elastic fiber and the non-elastic fiber ([0028]-[0029]), but Ono does not require this heat treatment step (e.g., see claims 1-2).  The examiner also notes that, even in cases when the heat treatment step is applied, Ono teaches the heat treatment being applied after the elastic composite yarns (core spun yarns) have been formed into fabrics (see claim 7, [0025]-[0027], [0032] and [0042]).  Thus, the examiner notes that prior to heat treatment (prior to fusion of the fibers), the disclosed fabrics and core spun yarns would comprise an elastic core fiber II separate from an elastic core fiber I. 

With regard to the claimed limitation "wherein said core spun yarn exhibits stretch and recovery power which are higher than core spun yarn made from single core elastic filament with the same spandex content," the examiner notes that the claimed properties would be provided by the structure as claimed. In this regard, the examiner also notes that Ono does not require a heat treatment step. The examiner notes that the materials and structure of Ono discussed above are the same as or very similar to that disclosed by applicant. Thus, it is the position of the Office that the yarn of Ono would have the claimed property as the same compound necessarily has the same properties. In the alternative, it would have been obvious to one having ordinary skill in the art at the time of the invention to expect that the claimed properties would be so provided, as the reference teaches similar materials as the claimed structure, and as the properties cannot be separated from the materials. Thus, absent an 

Regarding claims 3 and 5, Ono teaches examples wherein a first polyurethane elastic fiber and a second polyurethane elastic fiber have different draft ratios (see [0032], [0035], [0037] and [0040]).  Ono further teaches that examples of production of the covering yarn include use of first elastic fibers and second elastic fibers of 17-933 dtex polyurethane elastic fibers (see [0020]-[0021], [0035], [0037] and [0040]).  

In the event that these examples are in an embodiment different from the spun sheath embodiment of Ono, it would have been obvious to one having ordinary skill in the art prior to the invention to have used similar drafts and denier in a spun sheath embodiment in order to obtain elastic composite yarns and woven and knitted fabrics having a variety of desirable stretchability and slip-in properties, as taught by Ono (see Abstract, [0011] and Tables 1 and 2). 

Regarding claims 9-11, Ono remains similarly as applied above to claims 3 and 5, further teaching that covering of the elastic fibers with non-elastic fiber can be performed several times ([0019]-[0020]).

Regarding claims 16, 18 and 20-21, Ono teaches woven and knitted fabrics comprising the elastic composite yarn (see Abstract).


Claim Rejections - 35 USC § 103

Claims 9-11 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ono et al (JP2007-107123A, see the previously attached machine translations), as applied above to claims 1, 9 and 16, in view of Liao (US PGPUB 2009/0191777). 

Regarding claims 9-11, Ono remains as applied above, teaching pre-covered elastic core yarns having denier overlapping with the claimed range.

In the event that Ono is found not to teach pre-covered elastic core yarns, such as a polyester and spandex air covered yarn, Liao is relied upon as applied below.

Liao teaches stretch fabrics which may comprise a weft yarn that includes a hard yarn and optionally an elastic yarn, including a composite elastic core yarn ([0048]).  Liao teaches that a composite yarn (used interchangeably with "composite elastic core yarn") can include various composite yarns, and Liao teaches wherein the composite covered elastic yarn is selected from the group consisting of core spun yarn, air covered yarn, single wrapped yarn double wrapped yarn, and combinations thereof (see [0044]-[0045], [0066]-[0067] and claim 7).

It would have been obvious to one having ordinary skill in the art prior to the invention to have modified the core yarns or composite yarns of Ono with a composite covered elastic yarn selected from the group consisting of core spun yarn, air covered yarn, single wrapped yam, double wrapped yarn, and combinations thereof, in order to protect the elastomeric fibers from abrasion during weaving processes and/or to obtain stretch woven fabrics that have no substantial grin-through, as taught by Liao (see [0044], [0046]-[0048], [0067] and [0081]).

Regarding claim 17, Liao teaches fabrics that may have an elongation from about 10% to about 45% in the warp or/and weft direction (see [0054]).

Response to Arguments

Applicant's arguments previously filed 9/23/2021 have been fully considered but they are not persuasive. 

Applicant also contends that paragraph [0016] of Ono, the only paragraph in Ono where "same type" is used, indicates that "same type" refers to broad categories of polyurethane elastic fibers, polyether ester elastic fibers, and polyamide elastomer elastic fibers, not fibers with the same chemical composition as claimed, and that "same type" preferably refers to the second elastic fiber being similar in fusibility to the first elastic fiber.  Applicant also contends that (with respect to Ono’s teaching of a first elastic fiber and a second elastic fiber with different melting points), a melting point is an identifying characteristic of a chemical composition, and that fibers having the same chemical composition cannot have different melting points.  

Regarding this contention, the examiner notes that the claimed limitation, “same chemical composition but different elastic properties and different moduli,” is interpreted in light of applicant’s specification.  In the examiner’s view, support for addition of this limitation to the claims was originally found in paragraph [0043] of applicant’s published specification (US 2015/0354101), which implies that the elastic core fibers I and II may have the same chemical and have different moduli.  However, this is implied through applicant’s disclosure that elastic fibers with “different chemical composition” also can be combined, such as Lastol and spandex.  Thus, the examiner notes that the limitation “same chemical composition” as claimed is similarly interpreted as being met by broad categories such as Lastol and spandex.  The examiner also notes that although applicant’s examples (Tables 1 and 2) disclose the use of a more specific form of spandex (T162B Lycra) as core fibers I and II, there is no indication in the specification that the core fibers I and II in these examples have different moduli.  Therefore, in the examiner’s view, the claimed limitation is met by Ono’s teaching of fibers of the same type (e.g. spandex) that have different melting points, and which would therefore also have different moduli as claimed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                            /MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789